Concurring and Dissenting Opinion by
Judge MacPhail :
Inasmuch as my adjudication is now reported preceding the majority opinion, I feel it is unnecessary to repeat what I said therein. I note that the majority opinion is limited to sustaining exceptions to the conclusions of law I reached. The fair implication that follows is that'.the facts I found are not disturbed by the majority opinion.
I, accordingly, concur in the result reached by the majority with respect to the unconstitutionality of the *267reporting requirements of the statutes under consideration but, for the reasons set forth in my adjudication, I must respectfully dissent to the result reached by the majority that the remainder of the statutes under consideration do pass constitutional muster.
In addition, I believe that the majority in its statement at slip op. pp. 11 and 12 that my analysis would lead to the conclusion that “because a woman has a right to an abortion in certain circumstances under Roe v. Wade, then necessarily, if ishe is indigent, the state has the obligation to fund this right, ’ ’ misapprehends my adjudication. Clearly, the fact that any woman has the right to choose an abortion under the circumstances delineated in Roe v. Wade does not obligate the state to fund all abortions for indigent women. However, where the state funds a full panoply of medically necessary services for indigent persons I found that the state may not then refuse to fund medically necessary abortions for indigent pregnant women.
In summary, I would dismiss all exceptions and enter the decree nisi as a final decree.
Judge Craig joins in this concurring and dissenting opinion.